MEMORANDUM1
Lemuel Jackson appeals his resentencing, following remand from this court, for his conviction, pursuant to a guilty plea, for possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. The district court imposed a two-level increase in Jackson’s base offense level under USSG § 2Dl.l(b)(l) for possession of a dangerous weapon during a drug offense. Jackson contends that the court’s application of the two-level increase to him, and its failure to apply the same enhancement to his co-defendant, has created an impermissible sentencing disparity.
Disparity in sentencing among co-defendants is not a ground for appealing a sentence under the Guidelines. United States v. Carpenter, 914 F.2d 1131, 1135-36 (9th Cir.1990). To be entitled to *617relief, “a defendant must show that his sentence was a result of incorrect or inadmissible information, or an incorrect application of the Sentencing Guidelines.” Id. at 1136. Jackson does not deny that the two-level increase for possession of a weapon could properly be applied to him; he takes issue with the disparity alone. Accordingly, he has not shown any error in his resentencing.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.